 

Exhibit 10.7

 



Execution Version

 

CASH FLOW JOINDER AGREEMENT

 

CASH FLOW JOINDER AGREEMENT, dated as of November 16, 2018 (this “Joinder
Agreement”), among PLY GEM MIDCO, LLC (formerly known as Ply Gem Midco, Inc.,
and formerly known as Pisces Midco, Inc.), a Delaware limited liability company
(the “Predecessor Borrower”), NCI BUILDING SYSTEMS, INC., a Delaware corporation
(the “Successor Borrower”), each of the Subsidiary Guarantors (as defined in the
Credit Agreement (as defined below)) party hereto and JPMORGAN CHASE BANK, N.A.,
as administrative agent for the Lenders (as defined below) (the “Administrative
Agent”) and as collateral agent for the Secured Parties (as defined in the
Credit Agreement) (the “Collateral Agent”).

 

WITNESSETH:

 

WHEREAS, the Predecessor Borrower and the Administrative Agent are parties to
(i) that certain Cash Flow Credit Agreement, dated as of April 12, 2018 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among the Predecessor Borrower, the several banks and other
financial institutions from time to time party thereto (the “Lenders”), the
Administrative Agent, the Collateral Agent and the other parties thereto and
(ii) that certain Cash Flow Guarantee and Collateral Agreement, dated as of
April 12, 2018 (as amended, supplemented, waived or otherwise modified from time
to time, the “Guarantee and Collateral Agreement”), among the Predecessor
Borrower, the guarantors from time to time party thereto, the Collateral Agent
and the Administrative Agent;

 

WHEREAS, in connection with the transactions contemplated by the Panther Merger
Agreement, the Predecessor Borrower is merging with and into the Successor
Borrower (the “Merger”), with the Successor Borrower being the survivor of such
merger;

 

WHEREAS, Subsection 8.7 of the Credit Agreement provides that the Predecessor
Borrower shall be permitted to merge with or into any Person, provided that upon
any such merger such resulting, surviving, or transferee Person shall expressly
assume all the obligations of the Predecessor Borrower under the Credit
Agreement and the Loan Documents to which the Predecessor Borrower is a party by
executing and delivering to the Administrative Agent a joinder or one or more
other documents or instruments;

 

WHEREAS, Subsection 8.7(a)(iv) of the Credit Agreement provides that each
Subsidiary Guarantor shall deliver to the Administrative Agent a joinder or
other document or instrument, pursuant to which such Subsidiary Guarantor shall
confirm its Subsidiary Guaranty;

 

WHEREAS, Subsection 8.7(a)(v) of the Credit Agreement provides that each
Subsidiary Guarantor shall have by a supplement to the Guarantee and Collateral
Agreement or another document or instrument affirmed that its obligations
thereunder shall apply to its Guarantee as reaffirmed pursuant to
Subsection 8.7(a)(iv) of the Credit Agreement; and

 

WHEREAS, Subsection 8.7(c) of the Credit Agreement provides that the Successor
Borrower will succeed to, and be substituted for, and may exercise every right
and power of, the Predecessor Borrower under the Loan Documents, and that
thereupon the Predecessor Borrower shall be relieved of all obligations and
covenants under the Loan Documents.

 

 

 

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

1.Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

2.Assumption and Joinder of Agreements and Obligations. In accordance with
Subsection 8.7 of the Credit Agreement, effective as of the Effective Date (as
defined below), the Successor Borrower hereby becomes a party to the Credit
Agreement, the Guarantee and Collateral Agreement and each other Loan Document
to which the Predecessor Borrower is a party, and shall thereafter be deemed to
be “Borrower” for purposes of the Credit Agreement, the Guarantee and Collateral
Agreement and the other Loan Documents to which the Predecessor Borrower is a
party as if originally named therein, and the Successor Borrower expressly
assumes, confirms and agrees to perform and observe all of the indebtedness,
obligations (including, without limitation, all obligations in respect of the
Loans), covenants, agreements, terms, conditions, duties and liabilities of the
Predecessor Borrower as “Borrower” under or with respect to the Credit
Agreement, any Notes and any of the other Loan Documents to which the
Predecessor Borrower is a party in its capacity as “Borrower” as fully as if the
Successor Borrower were originally a signatory in the capacity of the “Borrower”
thereto. At all times from and after the Effective Date, all references to the
“Borrower” in the Credit Agreement or any of the other Loan Documents and any
and all certificates and other documents executed by the Predecessor Borrower in
connection therewith shall be deemed to refer to the Successor Borrower.

 

3.Effectiveness. This Joinder Agreement shall become effective on the date (such
date, the “Effective Date”) that the following conditions have been satisfied:

 



a)the Administrative Agent shall have received a counterpart of this Joinder
Agreement executed by the Predecessor Borrower, the Successor Borrower and each
Subsidiary Guarantor;

 

b)the Merger shall have occurred; and

 

c)the Administrative Agent shall have received (i) a certificate signed by a
Responsible Officer of the Predecessor Borrower and (ii) an executed legal
opinion of Debevoise & Plimpton LLP, counsel to the Predecessor Borrower, each
to the effect that the Merger complies with the applicable provisions described
in Subsection 8.7(a) of the Credit Agreement.

 

For the avoidance of doubt, the Effective Date is November 16, 2018.



 

 2 

 

 

4.Reference to and Effect on the Credit Agreement and the Notes. On and after
the effectiveness of this Joinder Agreement, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as modified by this Joinder Agreement. The
Credit Agreement, the Notes and each of the other Loan Documents, as
specifically modified by this Joinder Agreement, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this Joinder Agreement shall not,
except as expressly provided herein, operate as an amendment or waiver of any
right, power or remedy of any Lender or any Agent under any of the Loan
Documents, nor constitute an amendment or waiver of any provision of any of the
Loan Documents. The Successor Borrower hereby expressly acknowledges the terms
of this Joinder Agreement and reaffirms, as of the effectiveness of this Joinder
Agreement, (i) the covenants and agreements contained in each Loan Document to
which it is a party and (ii) its grant of Liens on the Collateral to secure the
Cash Flow Facilities Obligations pursuant to the Security Documents.

 

5.Affirmation of Loan Documents. Each Subsidiary Guarantor acknowledges and
consents to each of the provisions of this Joinder Agreement. Each Subsidiary
Guarantor further acknowledges and agrees that all Obligations with respect to
the Commitments under the Credit Agreement as modified by this Joinder Agreement
shall be fully guaranteed and secured pursuant to the Guarantee and Collateral
Agreement in accordance with the terms and provisions thereof. Each Subsidiary
Guarantor reaffirms its obligations under the Loan Documents to which it is
party, including its Subsidiary Guaranty. Without limiting the foregoing, as of
the effectiveness of this Joinder Agreement, each of the Subsidiary
Guarantors hereby (i) acknowledges and agrees that all of its obligations under
the Guarantee and Collateral Agreement and the other Security Documents to which
it is a party are reaffirmed and remain in full force and effect on a continuous
basis, (ii) reaffirms each Lien granted by such Subsidiary Guarantor to the
Collateral Agent for the benefit of the Secured Parties made pursuant to the
Guarantee and Collateral Agreement and (iii) agrees that the Borrower
Obligations and the Guarantor Obligations (each as defined in the Guarantee and
Collateral Agreement) include, among other things and without limitation, the
due and punctual payment by the Successor Borrower or the Subsidiary Guarantors,
as applicable, when due and payable (whether at the stated maturity, by
acceleration or otherwise) of principal and interest on the Loans made pursuant
to the Commitments under the Credit Agreement as modified by this Joinder
Agreement.

 

6.Intercreditor Agreement. The Successor Borrower hereby acknowledges that it
has received a copy of the Intercreditor Agreement and consents thereto, agrees
to recognize all rights granted thereby to the ABL Agent, the ABL Secured
Parties, the Cash Flow Agent, the Cash Flow Secured Parties, any Additional
Agent and any Additional Secured Parties (as each such term is defined in the
Intercreditor Agreement) and will not do any act or perform any obligation which
is not in accordance with the agreements set forth in the Intercreditor
Agreement.

 

7.GOVERNING LAW. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 3 

 

 

8.Counterparts. This Joinder Agreement may be executed by one or more of the
parties to this Joinder Agreement on any number of separate counterparts
(including by facsimile and other electronic transmission), and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Joinder Agreement signed by all the
parties shall be delivered to the Successor Borrower and the Administrative
Agent.

 

9.Headings. The headings of this Joinder Agreement are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.

 

10.Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.Successors and Assigns. The provisions of this Joinder Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

[The Remainder of This Page is Left Intentionally Blank] 

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed, all as of the date first written above.

 

  PLY GEM MIDCO, LLC           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Chief Financial Officer           NCI BUILDING SYSTEMS, INC.          
By: /s/ Todd R. Moore     Name: Todd R. Moore     Title: Executive Vice
President, Chief Legal, Risk & Compliance Officer and Corporate Secretary

 

[Signature Page to Panther Cash Flow Joinder Agreement (Borrower Merger)]

 

 

 

 

  Acknowledged and Accepted:       JPMORGAN CHASE BANK, N.A., as Administrative
Agent and Collateral Agent         By: /s/ Peter S. Predun     Name: Peter S.
Predun     Title: Executive Director

 

[Signature Page to Panther Cash Flow Joinder Agreement (Borrower Merger)]

 

 

 

 

  Consented and agreed (for purposes of Section 5 only):       PLY GEM HOLDINGS,
INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:  
Executive Vice President, Chief  Financial Officer, Secretary and  Treasurer

 

[Signature Page to Panther Cash Flow Joinder Agreement (Borrower Merger)]

 

 

 

 

  PLY GEM INDUSTRIES, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe
    Title: Executive Vice President, Chief  Financial Officer and Secretary    
      ATRIUM WINDOWS AND DOORS, INC.           By: /s/ Shawn K. Poe     Name:
Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page to Panther Cash Flow Joinder Agreement (Borrower Merger)]

 

 

 

 

  ALENCO BUILDING PRODUCTS MANAGEMENT, L.L.C.           By: /s/ Shawn K. Poe    
Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer          
ALENCO EXTRUSION GA, L.L.C.           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           ALENCO
EXTRUSION MANAGEMENT, L.L.C.           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           ALENCO HOLDING
CORPORATION           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:
Vice President, Secretary and Treasurer

 

[Signature Page to Panther Cash Flow Joinder Agreement (Borrower Merger)]

 

 

 

 

  ALENCO INTERESTS, L.L.C.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe
    Title: Vice President, Secretary and Treasurer           ALENCO TRANS, INC.
          By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           ALENCO WINDOW GA, L.L.C.           By: /s/
Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and
Treasurer           ALUMINUM SCRAP RECYCLE, L.L.C.           By: /s/ Shawn K.
Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer  
        AWC ARIZONA, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe
    Title: Vice President, Secretary and Treasurer

 

[Signature Page to Panther Cash Flow Joinder Agreement (Borrower Merger)]

 

 

 

 

  AWC HOLDING COMPANY           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer           FOUNDATION LABS BY PLY
GEM, LLC           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice
President, Secretary and Treasurer           GLAZING INDUSTRIES MANAGEMENT,
L.L.C.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice
President, Secretary and Treasurer           GREAT LAKES WINDOW, INC.          
By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary
and Treasurer

 

[Signature Page to Panther Cash Flow Joinder Agreement (Borrower Merger)]

 

 

 

 

  KROY BUILDING PRODUCTS, INC.           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           MASTIC HOME
EXTERIORS, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:
Vice President, Secretary and Treasurer           MW MANUFACTURERS INC.        
  By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           MWM HOLDING, INC.           By: /s/ Shawn K.
Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer  
        NAPCO, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer

 

[Signature Page to Panther Cash Flow Joinder Agreement (Borrower Merger)]

 

 

 

 

  NEW ALENCO EXTRUSION, LTD.           By: Alenco Extrusion Management, L.L.C.,
its general partner           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Vice President, Secretary and Treasurer           NEW ALENCO WINDOW, LTD.
          By: Alenco Building Products Management, L.L.C., its general partner  
        By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           NEW GLAZING INDUSTRIES, LTD.           By:
Glazing Industries Management, L.L.C., its general partner           By: /s/
Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and
Treasurer

 

[Signature Page to Panther Cash Flow Joinder Agreement (Borrower Merger)]

 

 

 

 

  PLY GEM PACIFIC WINDOWS CORPORATION           By: /s/ Shawn K. Poe     Name:
Shawn K. Poe     Title: Vice President, Secretary and Treasurer           PLY
GEM SPECIALTY PRODUCTS, LLC           By: /s/ Shawn K. Poe     Name: Shawn K.
Poe     Title: Vice President, Secretary and Treasurer           SIMEX, INC.    
      By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President,
Secretary and Treasurer           SIMONTON BUILDING PRODUCTS LLC           By:
/s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and
Treasurer           SIMONTON INDUSTRIES, INC.           By: /s/ Shawn K. Poe    
Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

[Signature Page to Panther Cash Flow Joinder Agreement (Borrower Merger)]

 

 

 

 

  SIMONTON WINDOWS & DOORS, INC.           By: /s/ Shawn K. Poe     Name: Shawn
K. Poe     Title: Vice President, Secretary and Treasurer           SIMONTON
WINDOWS, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title:
Vice President, Secretary and Treasurer           VARIFORM, INC.           By:
/s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Vice President, Secretary and
Treasurer

 

[Signature Page to Panther Cash Flow Joinder Agreement (Borrower Merger)]

 

 

 

 

  ATRIUM CORPORATION           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Chief Financial Officer           ATRIUM INTERMEDIATE HOLDINGS, INC.    
      By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Chief Financial
Officer           ATRIUM PARENT, INC.           By: /s/ Shawn K. Poe     Name:
Shawn K. Poe     Title: Chief Financial Officer           AMERICAN SCREEN
MANUFACTURERS, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe    
Title: Chief Financial Officer           ATRIUM EXTRUSION SYSTEMS, INC.        
  By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page to Panther Cash Flow Joinder Agreement (Borrower Merger)]

 

 

 

 

  CHAMPION WINDOW, INC.           By: /s/ Shawn K. Poe     Name: Shawn K. Poe  
  Title: Chief Financial Officer           THERMAL INDUSTRIES, INC.          
By: /s/ Shawn K. Poe     Name: Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page to Panther Cash Flow Joinder Agreement (Borrower Merger)]

 

 

 

 

  SILVER LINE BUILDING PRODUCTS LLC           By: /s/ Shawn K. Poe     Name:
Shawn K. Poe     Title:   Vice President and Secretary

 

[Signature Page to Panther Cash Flow Joinder Agreement (Borrower Merger)]

 

 

 